DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, item 24B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 12, 13, and 18 are objected to because of the following informalities:
In claim 8, the phrase the “the cutting edge of each blade extends between a first end of a give blade and a second end of a given blade” should be replaced with “the at least one blade having a first end and an opposite second end”.
In claim 8, the phrase “the first movable member is configured to abut the first end” should be replaced with “the abutment between the first movable member and the at least one blade is located at the first end”. 
In claim 12, all occurrences of the phrase “the retainer” need to be replaced the “the at least one substantially C-shaped retainer”.
In claim 13, the phrase “the C-shaped retainer” needs to be replaced the “the at least one substantially C-shaped retainer”.
In claim 18, the phrase “retainers configured to retain the blade within the housing” should be replaced with “retainers configured to retain the pair of end, respectively, of the blade within the housing”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 12, 13, 15, 18, 19, and 23, the phrase “C-shaped” is new matter.  Paragraph [0034] discloses the phrase “substantially C-shaped retainers”.  Since C-shaped and substantially C-shaped are not the same thing, all occurrences of “C-shaped” must be replaces with “substantially C-shaped”.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 9, 12-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 2, and 8, the phrase “at least one blade, each blade”, in claim 1, is unclear.  The phrase “at least one” means one blade until it is further limited to be more than one blade.  Therefore, the term “each blade” in claims 1 and 8 is unclear when there is only one blade.  Basically, the word “each” does not work when there is only one.  If there is more than one blade in claim 1 via the use of “each”, claim 2 is confusing because that’s where the at least one blade is now a plurality of blades.  If there were more than one blade in claim 1, there is no need to further define the limitation as being a plurality in claim 2.  Claims 1 and 8 need to be amended to remove any disclosure allowing for the blades to be considered plural (i.e. “each”).  For example, the phrase “each blade of the at least one blade having a cutting edge”  should be replaced with “the at least one blade having a cutting edge”.   
Claim 12 depends from cancelled claim 7.  Claim 12 should be amended to depend from claim 1.
With regards to claims 12 and 18, the housing is unclear in that it is written in a way that is unrelated to the resilient element which is not supported.  The housing receives the blade and has the at least one C-shaped retainer but is structurally unrelated to the at least one resilient element which is not supported.  Just like the at least one blade and retainer, the at least one resilient element needs to be disclosed as part of the housing because this is the only way it is supported.
With regards to claims 14 and 20, it is unclear what structure allows for the housing to be configured to hold/have a holding element.  Claims 14 and 20 depend from claims 12 and 18 which disclose a C-shaped retainer.  Paragraph [0047] discloses that the retainer cooperates with the movable member to perform the hold function.  Since the retainer has been disclosed and is not utilized in claims 14 or 20, it is unclear what structure allows for the housing to be configured to conduct the holding function or have the holding element when it is not the retainer part of the housing performing the function or incorporating the holding element?  
With regards to claim 20, it is unclear what structure defines the holding element.  From paragraph [0047], it is disclosed that each of the retainer portion defining the window and the movable member both incorporate structures that cooperate to keep the movable member in a position.  There does not appear to be a holding element structure just two parts of the movable member and the retainer working together to perform a hold function.
With regards to claim 22, the preamble of claim 22 does not match the preamble of claim 10.  Either the preamble of claim 22 needs to be amended to match the preamble of claim 11 (which also depends from method claim 10) or be amended to depend from a claim that has the same preamble as claim 22 currently has.  
Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 1-3, 5, 6, 8, 9, 12-15, 17-21, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection are not challenged by the current arguments.  It is noted that the “24B” drawing objection was not addressed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724